Citation Nr: 1026019	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-39 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to a service-connected mitral valve prolapse 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from September 1983 
to March 1987.      

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied entitlement to service connection for hypertension, to 
include as secondary to service-connected mitral valve prolapse.  
VA records show the Veteran relocated to an area within the 
jurisdiction of the Columbia, South Carolina RO and that her 
claims file was transferred to that office in January 2007.

In February 2009 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for further development.  The 
development has been completed, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension is first shown more than one year after the 
Veteran's separation from service and is not shown to be related 
to that service.

3.  Competent and persuasive evidence of record does not reflect 
that the Veteran's hypertension is proximately due to or 
aggravated by her service-connected mitral valve prolapse 
disability.
CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, 
nor may service incurrence of hypertension be presumed; 
hypertension is not proximately due to or the result of a 
service-connected mitral valve prolapse disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for hypertension 
secondary to mitral valve prolapse was received in October 2004.  
She was notified of the general provisions of the VCAA by the 
Nashville RO in correspondence dated in November 2004.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist her in completing her claim, identified her 
duties in obtaining information and evidence to substantiate her 
claim, and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental statement 
of the case was issued in March 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claim during 
the course of this appeal.  Her service treatment records, 
private treatment records, and VA treatment records have been 
obtained and associated with her claims file.  The Veteran has 
also been provided with VA heart and hypertension examinations to 
assess the current nature and etiology of her claimed 
hypertension disability.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
her claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records contain no findings of hypertension, 
nor is there any evidence of hypertension within one year of 
separation from service.  In addition, the Veteran acknowledged 
in a statement dated in February 2005 that she did not have any 
problems with hypertension in service or within a year of 
separation.

The Veteran contends that she developed hypertension around 2003 
at the same time that she began to experience more frequent 
episodes related to her service-connected mitral valve prolapse 
disability.  She contends that her primary care physician from 
the Knoxville VA Medical Center (VAMC) told her that her high 
blood pressure could be a result of her mitral valve prolapse 
disorder.

Private treatment records from Family Care Specialists and from 
Student Health Services show that the Veteran was diagnosed 
elevated blood pressure in January 2003 and with anxiety and 
depression in February 2003.  She was diagnosed with hypertension 
in January 2004.  These records appear to contain no complaints 
or findings related to her service-connected disability.   

In a VA heart examination report dated in January 2005, the nurse 
practitioner who performed the examination listed presumptive 
diagnoses that included mitral valve prolapse, hypertension, 
hypothyroidism, and chronic headaches.  In an addendum included 
in the report, it was noted that a November 2004 echocardiogram 
was normal with no evidence of mitral valve prolapse.  The 
revised diagnosis included hypertension.  The examiner noted that 
the Veteran's diastolic pressure was mildly elevated on 
examination, but recent blood pressure readings with blood 
pressure medication indicated good control.  She opined that 
based on the echocardiogram report, she could not conclude 
whether the Veteran's hypertension was secondary to mitral valve 
prolapse, adding that there was no known etiology for her primary 
hypertension.  The report was co-signed by the Veteran's primary 
care physician from the Knoxville VAMC.

Knoxville VA treatment records dated from October 2004 to July 
2006 show that she was treated by her primary care physician for 
mitral valve prolapse and hypertension.  These records contain no 
opinions regarding the etiology of her current hypertension 
disability.  Records dated in September 2005 show that she 
complained of anxiety regarding a custody dispute with her ex-
husband regarding their child, and became short of breath with 
chest pain.  She had a cardiac workup and was told that she had 
anxiety or experienced a panic attack.

In her substantive appeal dated in December 2005, the Veteran 
reiterated her contention that her hypertension was caused by 
worsening mitral valve prolapse and added that maybe it was due 
to psychological stress or anxiety related to her service-
connected disability.

Additional treatment records from the Columbia VAMC dated from 
July 2006 to March 2007 reflect ongoing treatment for 
hypertension.  They do not appear to contain any complaints or 
findings related to her service-connected mitral valve prolapse 
disability.  In a treatment note dated in August 2006, the 
Veteran reported that her mother, father, and sisters had 
hypertension.

In a statement received in December 2006, the Veteran indicated 
that her father had died of a heart attack, but no one in her 
family ever had high blood pressure.  She also stated that before 
beginning medication to treat hypertension, she had some elevated 
blood pressure that she believed was related to periods of 
anxiety, depression, and back pain.  

Additional VA treatment records dated to February 2009 did not 
contain any specific findings related to hypertension or a mitral 
valve prolapse.

In a VA hypertension examination report dated in June 2009, the 
examining physician outlined his review of the claims file and 
the issue requiring a medical opinion and conducted an 
examination.  The diagnosis was hypertension.  The examiner 
opined that hypertension was not caused by service-connected 
mitral valve prolapse, nor was it aggravated by mitral valve 
prolapse.  His rationale was that a review of medical textbooks 
of medicine and cardiovascular disease as well as current 
scientific journal articles reveals that mitral valve prolapse 
has not been shown to cause hypertension, and because there is no 
evidence that mitral valve prolapse causes hypertension, the 
Veteran's hypertension was not aggravated by it.

As an initial matter, the Board has considered the Veteran's 
claim for entitlement to service connection for hypertension on a 
direct basis.  However, as noted above, service treatment records 
do not reveal any findings, diagnosis, or treatment of 
hypertension during active service or within one year after 
separation from service, nor does the Veteran allege that her 
hypertension is directly related to service.  Therefore, service 
connection for hypertension on a direct basis must be denied.

The Board also has considered the Veteran and her 
representative's assertions that her hypertension was caused (or 
aggravated) by her service-connected mitral valve prolapse 
disability, but finds that a preponderance of competent medical 
evidence of record does not show that her current hypertension 
was proximately caused by or aggravated by her mitral valve 
prolapse disability.

Notably, while the Veteran believes that her mitral valve 
prolapse disability increased in severity and caused hypertension 
and the RO resolved doubt in her favor and increased the assigned 
rating to 30 percent effective October 19, 2004, a November 2004 
echocardiogram study was normal with no evidence of mitral valve 
prolapse.  The Nashville RO later questioned the propriety of the 
assigned 30 percent rating for mitral valve prolapse in an SSOC 
dated in October 2006.  In fact, private medical evidence shows 
that the Veteran was diagnosed with anxiety in February 2003, and 
she continued to complain of anxiety or panic attacks with 
shortness of breath and chest pain after she filed her present 
claim for service connection for hypertension and for an 
increased rating for mitral valve prolapse.  While the Board does 
not suggest any etiologic relationship between her hypertension 
and symptoms of anxiety or panic attacks, the Board does note 
that the medical evidence itself and the Veteran's lays 
statements appear to corroborate the June 2009 VA medical 
examiner's conclusion that her hypertension was not caused by or 
aggravated by her mitral valve prolapse disability.

In this regard, the Board accords great probative value to the 
June 2009 VA examiner's opinion, and finds it to be dispositive 
of the question of whether the Veteran's hypertension was caused 
or aggravated by her service-connected mitral valve prolapse 
disability because the findings were based on a review of the 
Veteran's claims file, a thorough physical examination, and a 
review of medical literature.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative 
value of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 
(holding that it is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes to the 
probative value to a medical opinion).  

While the Board notes that the Veteran has a master's degree in 
public health, her opinion that her hypertension was caused by a 
mitral valve prolapse disability is not competent medical 
evidence of the etiology of her hypertension because she is not a 
physician and is not shown to have any medical expertise required 
to make a determination that her currently diagnosed hypertension 
is related to her mitral valve prolapse disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, her contentions regarding 
the etiology of her hypertension are not persuasive.

For all the foregoing reasons, the claim for service connection 
for a hypertension, to include as secondary to a mitral valve 
prolapse disability, must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected mitral valve prolapse, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


